Citation Nr: 0741010	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation and 
Employment (VR&E) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
August 1980, and from October 1981 to December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah that denied entitlement to the captioned 
benefit.  


REMAND

The record contains originals of some relevant documents, and 
copies of others, but does not contain all of the relevant 
evidence related to this claim.  In her notice of 
disagreement (NOD), the veteran noted that Dr. A.E. had 
indicated to her that he was going to recommend that she be 
allowed to finish her bachelor degree in psychology.  While 
the Statement of the Case (SOC) noted that the RO had 
received and reviewed Dr. E.'s report in February 2006, the 
record does not contain a copy of Dr. E.'s report, and the 
SOC does not discuss the contents of that report at all.  The 
Board surmises that Dr. E.'s report, and possibly other 
relevant documents, are in the veteran's VR&E folder, which 
is not before the Board.

The Board cannot adjudicate a claim without a complete 
record, and must therefore remand the case in order to obtain 
the aforementioned record and any VR&E folder, if one exists.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (which 
held that a remand was required where the record before the 
Board was clearly inadequate).  On remand, the veteran will 
also be asked to submit any additional evidence she may have 
that is related to this claim.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The veteran's complete VR&E file, if 
extant, should be associated with the 
claims file.  

2.  The AOJ should contact the veteran 
and request that she provide or identify 
any evidence relevant to this specific 
claim that is not already of record.  
With any necessary authorization from the 
veteran, the AOJ should attempt to obtain 
and associate with the claims file any 
evidence identified by the veteran that 
has not been secured previously.  If the 
AOJ is unsuccessful in obtaining any 
evidence identified by the veteran, it 
should inform her and her representative 
of this and ask them to provide a copy of 
additional evidence they may have 
obtained on their own that has not been 
secured previously.  (If Dr. A.E.'s 
report is not in a VR&E folder, the 
veteran should be asked to submit a copy 
of it if she has it.  Otherwise, the AOJ 
should contact Dr. A.E. directly for a 
copy.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should reconsider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, and additional evidence has been 
received, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case, including specifically any VR&E file, 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until she is notified by the AOJ.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

